Citation Nr: 1706797	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-31 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for PTSD, effective May 15, 2008, and assigned an initial disability rating of 30 percent.  The Veteran appealed the initial rating assigned.

In March 2016, the Board remanded the case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

Throughout the period on appeal, the symptoms and overall impairment caused by the Veteran's PTSD approximate occupational and social impairment with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was sent to the Veteran in June 2008.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of any identified disabilities during the time period in question.  There is no evidence suggesting that additional examinations are in order.

The Board also notes that the actions requested in the March 2016 Board remand have been undertaken.  Specifically, the agency of original jurisdiction (AOJ) obtained updated VA treatment records from the Birmingham VAMC from 2010 to the present.  Additionally, an April 2016 letter to the Veteran asked him to identify and authorize any records from his private treatment providers Dr. Freeman and Dr. Glogau.  Attached to this letter was a VA Form 21-4142, Authorization and Consent to Release Information.  The Veteran returned a completed VA Form 21-4142 that same month, authorizing VA to request and obtain records from Dr. Glogau from 2009 to 2016.  

Pursuant to the completed VA Form 21-4142, the RO made two attempts to obtain records from Dr. Glogau in April and May 2016.  But, Dr. Glogau never responded.  In regard to obtaining records from a private medical care provider, 38 C.F.R. § 3.159(c)(1) states that VA must make "reasonable efforts" to obtain relevant records.  The regulation defines "reasonable efforts" as generally "an initial request for the records and, if the records are not received, at least one follow-up request."  38 C.F.R. § 3.159(c)(1).  As the RO made two such requests to Dr. Glogau and did not receive a response, the Board finds that it has satisfied its duty to assist with respect to further development regarding the Veteran's identified private treatment providers.

Thus, in light of the above, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to him.

Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Of note here, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

The Veteran's service-connected PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 15, 2008, the date of his claim for service connection.  As stated in his May 2009 Notice of Disagreement, the Veteran contends that his PTSD warrants either a 70 percent or 100 percent rating.  Following a careful review of the evidence of record, the Board respectfully disagrees and finds that the Veteran's PTSD does not warrant an initial evaluation higher than 30 percent disabling.  Thus, as explained below, the Board will deny the Veteran's claim.

Within the course of the appeal, the Veteran was afforded two VA examinations regarding his PTSD.  During a February 2009 VA examination, the Veteran reported that he was employed as a truck driver for 10 to 20 years, lost no time during the past 12 months due to his PTSD, had occasional social relationships, and enjoyed the leisure activities of bowling and fishing.  The Veteran reported PTSD symptoms of recurrent and intrusive recollections of trauma, distressing dreams, recurrence of events, avoidance, detachment and estrangement from others, irritability, and sleep impairment with resultant exhaustion that interfered with daytime activities.  The Veteran responded negatively to inquiries about violent behavior, suicidal or homicidal ideations, hallucinations, inappropriate behavior, obsessive or ritualistic behaviors, panic attacks, a lack of hygiene, or memory issues.  Upon examination, the Veteran was neatly groomed, displayed clear speech, had a cooperative and friendly attitude, displayed a normal affect and good mood, had intact attention and orientation, did not have delusions, and used appropriate judgment and insight.  The examiner diagnosed the Veteran with mild chronic PTSD, assigned a GAF score of 63, and stated that the Veteran's PTSD mildly impaired his functional status and quality of life.  The examiner further opined that the Veteran's sleep impairment and avoidance behaviors led to an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Comparatively, during a December 2015 VA examination, the Veteran stated that he had been married for thirty-four years and was employed as a truck driver for over twenty years until 2013 after an issue with his heart was discovered and he was not medically cleared to work.  The Veteran stated that he spent most of his time alone, did not go out socially, drank beer "like an ocean," and got angry with his wife if she commented disapprovingly of his drinking habits.  Upon examination, the examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, avoidance of crowds, and a lack of concentration.  The Veteran displayed appropriate hygiene, speech, thought processes and content, attitude, and a slightly-constricted affect.  The Veteran denied suicidal or homicidal ideations.  The examiner then diagnosed the Veteran with "other specified trauma" and stressor-related disorder and stated that the Veteran's symptoms led to occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board finds that the other competent medical evidence of record portrays a similar disability picture.

Specifically, in an April 2015 VA treatment record, the Veteran stated that he spent most of his time at home and the clinician reported that the Veteran's PTSD was stable.  

In a March 2016 VA treatment record, the Veteran reported that he had stopped drinking due to being diagnosed with diabetes mellitus and requested enrollment in stress and anger management groups.  The Veteran denied suicidal or homicidal thoughts or plans, delusions, and auditory and visual hallucinations.  The clinician conducted a mental status examination and stated that the Veteran was neatly dressed and groomed and displayed appropriate eye contact, unremarkable psychomotor activity, fluent speech, appropriate and cooperative behavior, an "ok" mood with congruent affect, logical and linear thought processes, alert and oriented cognition, and fair judgment and insight.

In a separate March 2016 VA treatment record, the Veteran reported symptoms of irritability and anger, avoidance, increased startle response, sleep trouble, and a lack of participation in enjoyable activities.  The clinician assessed the Veteran with PTSD and prescribed the Veteran trazodone. 

Likewise, in a July 2016 VA treatment record, the Veteran stated that he still had a disrupted sleep schedule.  However, the Veteran reported that he was recently diagnosed with sleep apnea.  The Veteran further reported that he had recently been "unbearable" to people around him.  The Veteran denied any suicidal ideations and displayed normal cognitive functions.  

Therefore, when reviewing the evidence as a whole, the Board finds that the Veteran's disability picture does not approximate: occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas; or total occupational and social impairment.  Rather, the Veteran's disability picture most nearly approximates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks-a disability picture warranting a 30 percent evaluation.

In making this determination, the Board acknowledges that, in a December 2015 VA treatment record, the Veteran reported the additional symptoms of panic attacks four times a week and visual hallucinations, and the clinician assigned a GAF score of 53 while opining that the Veteran's PTSD "cause[d] clinically significant distress or impairment in social, occupational, or other important areas of functioning."  However, in forming this opinion, the clinician relied upon a mental status examination that found a lack of mental content symptoms, perceptual disturbances, or gross cognitive confusion.  The Veteran's thinking and speech were within normal limits and the Veteran denied current suicidal or homicidal ideations and a history of violent behavior.  Thus, the actual symptoms presented do not paint a disability picture more severe than that which has already been described.

Additionally, the report of panic attacks four times a week and visual hallucinations is an isolated occurrence within the evidence relevant to the Veteran's claim.  But, even when considering this isolated report of panic attacks more than once a week-a symptom contained within the criteria for a 50 percent evaluation-the Board notes that the existence of one symptom within the 50 percent criteria does not cause the severity of Veteran's disability to be considered as 50 percent disabling.  Rather, in adjudicating the present claim, the Board must consider the totality of the Veteran's array of symptomology.  See Mauerhan, 16 Vet. App. at 443-44 (2002).

Turning from the December 2015 VA treatment record, the Board is also cognizant of treatment summaries from the Veteran's private clinicians Dr. Glogau and Dr. Freeman dated June 2009 and May 2008.  In their June 2009 treatment summary, Drs. Glogau and Freeman stated that the Veteran's most recent visit was in May 2009 where they diagnosed the Veteran with chronic and severe PTSD and assigned a GAF score of 36.  The Veteran stated that he was "losing it" often at his job and home, was isolating himself more because he was afraid of hurting someone, suffered chronic pain, had trouble sleeping with resultant effects on concentration and memory, and experienced intrusive thoughts regarding his military service.

As stated previously, a GAF score within the range of 31-40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or is assigned where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  However, in the case of the June 2009 treatment summary, Drs. Glogau and Freeman provided little explanation as to why the Veteran suffers from severe impairment in reality testing or communication or why the Veteran's reported symptoms could be considered to amount to "major" impairment in areas such as work, school, family relaitons, judgment, thinking, or mood.

Additionally, the Veteran's report that he was prone to anger outbursts at work is inconsistent with: (1) his statement during the December 2015 VA examination that he was stably employed as a truck driver for over 20 years and was a good employee; and (2) his statement from the February 2009 VA examination that he was a truck driver for 10 to 20 years and had lost no time from work during the past 12 months due to his PTSD.  Accordingly, due to Drs. Glogau and Freeman's lack of explanation and the inconsistencies about the Veteran's occupational experience, as reported by the Veteran himself, the Board assigns Drs. Glogau and Freeman's June 2009 treatment summary less probative weight than the December 2015 and February 2009 VA examinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

Moving from Drs. Glogau and Freeman's June 2009 treatment summary, in their May 2008 treatment summary they again diagnosed the Veteran with chronic and severe PTSD and assigned a GAF score of 36.  Drs. Glogau and Freeman stated that the Veteran's PTSD symptoms interfered significantly in his personal, social, and professional life.  They opined that the Veteran's reported hypervigilance and hyperarousal interfered with his work productivity and that his hypervigilance, isolating behaviors, and feelings of estrangement severely compromised the Veteran's ability to initiate or sustain work.  Drs. Glogau and Freeman then concluded that the Veteran was permanently and totally disabled and unemployable.

Although the May 2008 treatment summary from Drs. Glogau and Freeman lends support to an initial evaluation higher than 30 percent disabling on its face, the Board finds that it is of little probative value because it is based upon inaccurate factual premises and is otherwise inconsistent with the overwhelming other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

Specifically, the Veteran reported experiencing numerous PTSD symptoms that reminded his of his time in Vietnam.  But, the Board finds that the Veteran's service personnel records are silent for service in the Republic of Vietnam.  Further, the Veteran's active duty service dates are from March 1977 to February 1981, rendering his period of active duty service outside the legally defined "Vietnam era," which ended on May 7, 1975.  See 38 C.F.R. § 3.2(f).  Without evidence to the contrary, the Board finds claimed service in Vietnam to be implausible.

Additionally, Drs. Glogau and Freeman's conclusion that the Veteran is permanently and totally disabled and unemployable is again inconsistent with the other evidence of record.  As explained previously, the Veteran repeatedly stated that he was fully and stably employed as a truck driver for a period of 10 to 20 years and only stopped working around 2013 due to the discovery of a heart condition.  Thus, due to the factual inaccuracies underlying the opinion, the Board finds Drs. Glogau and Freeman's May 2008 treatment summary to have little probative value and, therefore, not supportive of the Veteran's contentions regarding his entitlement to a rating higher than 30 percent.  

In making its determination to deny the Veteran's claim, the Board has also considered whether the Veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115.  In making this determination, the Board has also considered all of the Veteran's psychiatric symptomology, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Finally, the Court has held that a total rating for compensation based on individual unemployability (TDIU) is a part of a claim for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has not indicated that that he is unemployable due to his PTSD.  Rather, as stated during the December 2015 VA examination, the Veteran was employed as a truck driver up until approximately 2013 when he was forced to resign due to a heart condition.  Accordingly, the Board finds that a claim for a TDIU is not raised by the increased-rating issue on appeal.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).
 

ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


